UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-169280 Imerjn Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 9550 South Eastern Ave. Suite 253-A86 Las Vegas, Nevada 89123 (Address of principal executive offices, including zip code.) 800-416-5934 (Registrant’s telephone number, including area code) N/A (former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ☐NOx State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: December 15, 2014, the registrant had800,195common shares issued and outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3 Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II - OTHER INFORMATION Item 1 Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 8 ExhibitIndex 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Imerjn, Inc. (formerly Xumanii International Holdings Corp.) ConsolidatedBalance Sheets (Unaudited) F-1 ConsolidatedStatements of Operations (Unaudited) F-2 ConsolidatedStatements of Cash Flows (Unaudited) F-3 Notes to Consolidated Financial Statements (Unaudited) F-4 2 Imerjn, Inc. (formerly Xumanii International Holdings Corp.) Consolidated Balance Sheets (Unaudited) October 31, 2014 July 31, 2014 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Notes receivable – related party Other current assets Total current assets Fixed assets, net of accumulated depreciation of $0 and $0, respectively Goodwill Intangible assets, net of accumulated amortization Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Deferred revenues Notes payable Convertible notes payable, net of discounts of $668,749 and $769,941, respectively Derivative liabilities Total current liabilities Commitment and contingencies Stockholders' deficit Series A redeemable convertible preferred stock; $0.00001 par value; 100,000,000 shares authorized; 5,000,000 shares issued and outstanding 50 50 Series B convertible preferred stock, $0.00001 par value; 100,000,000 shares authorized; 10,000,000 and 0 shares issued and outstanding, respectively - Common stock, $0.00001 par value; 450,000,000 shares authorized; 636,228 and 222,873 shares issued and outstanding, respectively 6 2 Additional paid-in capital Accumulated deficit Total stockholders’ deficit Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 Imerjn, Inc. (formerly Xumanii International Holdings Corp.) Consolidated Statements of Operations (Unaudited) For the three Months For the three Months Ended October 31, Ended October 31, Revenues $ $ - Cost of revenues - Gross profit (loss) - Operating expenses: General and administrative Depreciation, depletion and amortization Loss on extinguishment of debt - Loss on disposal of assets - Total operating expenses Operating losse ) Other income (expense): Gain on change in fair value of derivatives — Interest expense ) Total other income (expense) ) Net income (loss) $ $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Net income (loss) per common share - basic $ $ ) Net income (loss) per common share - diluted $ $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 Imerjn, Inc. (formerly Xumanii International Holdings Corp.) Consolidated Statements of Cash Flows (Unaudited) For the three Months For the three Months Ended October 31, Ended October 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization expense Stock based compensation Amortization of debt discount Fair value of derivative liabilities in excess of face value of convertible notes payable — Gain on change in fair value of financial derivatives ) — Gain on extinguishment of debt — Imputed interest — Loss on disposal of fixed assets — Changes in operating assets and liabilities: Accounts receivable — Inventories ) — Accounts payable and accrued liabilities ) Deferred revenues ) — Net cash used in operating activities of operations ) ) CASH FLOW INVESTING ACTIVITIES Cash received for notes receivable – related party — Net cash provided by investing activities — CASH FLOW FINANCING ACTIVITIES Proceeds from loans payable — Repayment on loans payable ) — Proceeds from convertible notes payable, net — Advances from related parties — Repayment of related party advances — ) Net cash provided by financing activities NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $ — $ — Income tax paid $ — $ — NONCASH INVESTING AND FINANCING ACTIVITIES: Conversion of convertible notes payable and embedded derivative liabilities to common stock $ $ - Debt discount from embedded derivative conversion feature $ $ - Conversion of loans payable to convertible notes payable $ $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. F-3 Imerjn, Inc. (formerly Xumanii International Holdings Corp.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Imerjn. Inc. (the “Company” or “Imerjn”) (formerly Xumanii International Holdings Corp.) was incorporated in Nevada on May 6, 2010. The Company was a platform that broadcasted live events in HD with a new technology that combines hardware and a software platform to broadcast from multiple cameras, wirelessly an event with an extremely low production cost until September 30, 2013. In October 2013, the business plan for Imerjn was changed to enter into the branded tablet market, cloud storage market and app market and pursue acquisitions that may be synergistic to the company’s focus in various technologies. The Company completed an acquisition of Rocky Mountain Tracking Inc. (“RMT”), an established provider of GPS tracking solutions in North America on July 21, 2014. RMT was incorporated in Colorado in 2004 and has been a leading provider of GPS tracking solutions. It offers several GPS trackers and GPS tracking systems that are ideal for personal or business use. RMT’s software is proprietary and enables users to track the movement of virtually anything using tracking devices. The Company’snew website iswww.imerjn.com. The Company's board of directors approved a 1:10,000 reverse split of the Company's common stock which was approved by the Financial Industry Regulatory Authority on November 19, 2014. All share and per share amounts in the consolidated financial statements and footnotes have been retroactively restated for the impact of the reverse split. Also in November 2014, the Company's name changed to Imerjn Inc. and the Company has applied for a new symbol, IMJN, which is expected to be approved and effective on December 17, 2014. Principles of Consolidation The consolidated financial statements include the Company’s accounts and those of the Company’s wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Basis of Presentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission(“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in Imerjn’s Annual Report filed with the SEC on Form10-K for the year ended July 31, 2014. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements for the three months ended October 31, 2014, which substantially duplicate the disclosures contained in the audited consolidated financial statements for the year ended July 31, 2014 as reported in the Form 10-K have been omitted. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.The Company’s most significant estimates relate to the fair value estimates of the Company’s derivative liabilities. F-4 Reclassification Certain prior period amounts have been reclassified to conform to current period presentation. Basic and Diluted Earnings (Loss) Per Common Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss, adjusted on an "as if converted" basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the three months ended October 31, 2014, the Company included the dilutive effect of 453,444 shares of common stock issuable upon conversion of convertible notes payable.During the three months ended October 31, 2013, there were no potentially dilutive securities outstanding. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Accounts Receivable Trade accounts receivable is recorded net of an allowance for expected losses. The allowance is estimated from historical performance and projections of trends. Management closely monitors outstanding balances and writes off, as of year-end, all balances that are not expected to be collected by the time the financial statements are issued. No allowance was required as of July 31, 2014 and 2013. Inventory Inventories are stated at the lower of cost or market. Cost is determined by the average cost method for all inventories. Inventories consist primarily of components and finished products held for sale. Rapid technological change and new product introductions and enhancements could result in excess or obsolete inventory. To minimize this risk, Imerjn evaluates inventory levels and expected usage on a periodic basis and records adjustments as required. Property and Equipment Property and Equipment are stated at cost. Depreciation is computed over the estimated useful lives of the related assets using the straight-line method for financial reporting purposes. Expenditures for normal repairs and maintenance are charged to expense as incurred. Significant renewals and improvements are capitalized. The cost and related accumulated depreciation of assets retired or otherwise disposed of are eliminated from the accounts, and any resulting gain or loss is recognized in the year of disposal. Intangible assets Intangible assets with definite lives are recorded at cost and amortized using the straight-line method over their estimated useful lives. F-5 Impairment of Long-Lived Assets Management reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount may not be realizable or at a minimum annually during the fourth quarter of the year. If an evaluation is required, the estimated future undiscounted cash flows associated with the asset are compared to the asset’s carrying value to determine if an impairment of such asset is necessary. The effect of any impairment would be to expense the difference between the fair value of such asset and its carrying value. Financial Derivatives All derivatives are recorded at fair value on the balance sheet. Fair values for securities traded in the open market and derivatives are based on quoted market prices. Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. Fair Value Measurement The Company values its derivative instruments under FASB ASC 820 which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). The three levels of the fair value hierarchy defined by ASC 820 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. The Company uses Level 3 to value its derivative instruments. F-6 The following tables set forth assets and liabilities measured at fair value on a recurring and non-recurring basis by level within the fair value hierarchy as of October 31, 2014 and July 31, 2014. As required by ASC 820, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. Level 1 Level 2 Level 3 Total Derivative liabilities: At October 31, 2014 $
